Citation Nr: 1208720	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-29 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic myeloid leukemia.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from May 1958 to September 1959

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in August 2008 and June 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for chronic myeloid leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Depression was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.

2.  The Veteran does not have a verified stressor associated with his diagnosis of PTSD.  


CONCLUSION OF LAW

A psychiatric disorder, claimed as PTSD and depression, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In August 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth, generally, the criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Thereafter, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by or through R. J. E., M.D., from November to December 1978; records reflecting his treatment by or through P. E. M., M.D., from July 2003 to January 2008; records reflecting his treatment by or through Westcliff Medical and Dental, from February 2004 to September 2005; records reflecting his treatment by or through L. B., M.D., from April 2005 to September 2007; records reflecting his VA treatment from November 2006 to August 2010; a May 2007 statement from the Veteran's wife; and records reflecting his treatment by or through the Kneibert Clinic, from March to December 2009.  

In developing the record, the RO made multiple requests for the Veteran's treatment records from M. A. V., M.D.  In April 2008, the Dr. V. advised that he did not have treatment records for the Veteran.  The RO also 
Moreover, during his November 2010 hearing, the undersigned Acting Veterans Law Judge granted the Veteran's request to leave the record open for 60 days, so that he could submit additional evidence.  Despite VA's efforts, the Veteran did not respond with the requested information or evidence.  

During the course of the appeal, the RO offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  To date, however, he has declined to accept that offer.

In sum, with respect to the issue of entitlement to service connection for a psychiatric disorder, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  There is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that he has a psychiatric disorder as the result of service.  In particular, he contends that he has PTSD as the result of his experiences during a military assignment to Canada.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in service.  For example, he is competent to report that following an assignment to Canada in service, he felt nervous, fearful, and jumpy.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, cannot be considered credible evidence of service connection.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  By the same token, VA is not required to accept statements or testimony which is inherently incredible. See Samuels v. West, 11 Vet. App. 433 (1998).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The Veteran's service treatment records, as well as the reports of his April 1958 service entrance examination and his September 1959 service separation examination, are negative for any complaints or clinical findings of a psychiatric disorder of any kind.  

A psychiatric disorder, primarily diagnosed as depression and PTSD, was first manifested during VA treatment in 2006.  There is no evidence, however, that the Veteran's depression is the result of service.  Not only are the service treatment records negative in that regard, there is no competent objective evidence of continuing symptomatology during the 47 years between the time of his separation from service and the initial manifestations of that disorder.  Finally, there is not competent objective evidence, such as an opinion from a medical professional, showing a nexus between the Veteran's depression and service.

Inasmuch as there is no evidence of depression in service, and inasmuch as the preponderance of the evidence is negative for a finding of a nexus to service, the Veteran does not meet the criteria for service connection for that disorder.  Therefore, service connection for depression is not warranted, and to that extent, the appeal is denied.  However, that conclusion does not end the inquiry.  The primary thrust of the Veteran's contentions is that he has PTSD due to his experiences in service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the Veteran's symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); See Cohen v. Brown. 

As noted above, the Veteran does have a diagnosis of PTSD, and during VA treatment, he suggested it was due to an event he experienced in Canada in service.  The salient question, then, is whether that stressor actually occurred.  

If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the incurrence of the claimed inservice stressor.  If the evidence establishes that the veteran was a prisoner of war under the provisions of 38 C.F.R. § 3.1(y), and the claimed stressor is related to the prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone could establish the incurrence of the claimed inservice stressor.

In May 2007, the Veteran contended that his PTSD was the result of an incident in service when he was ordered to Goose Bay Air Force Base in Labrador, Canada.  He stated that he was taken to a "hotel" where for three or four days he was brainwashed and given mind altering drugs.  He suspected that it was a plot involving the Russians, as he was taught how to sabotage his plane in the event of war with Russia.  He suggested that during those three or four days, he was a prisoner of war and that since that thereafter, he became very fearful and nervous and began to experience flashbacks.  In addition, he reported that as a result of his brainwashing and instructions in how to sabotage a military aircraft, he was given the option of being honorably discharged from service or sent to prison.  As a result, he was discharged after approximately 15 months service.  

In August 2007, the Veteran's wife reported that prior to the Veteran's trip to Canada, she and the Veteran had been happily married.  She noted that after he got back, however, he was very strange, distraught, confused, and angry.  She stated that the Veteran was unable to show any feelings of love or happiness toward her or his daughter and that their marriage began to deteriorate.  She attributed the change in his life to his experiences in Canada in service.  

In evaluating the foregoing statements, the Board notes that the Veteran does not contend, and the evidence does not show that he engaged in combat with the enemy.  Indeed, he did not serve during a period of war and does not have any awards or decorations suggesting combat, such as the Combat Infantryman Badge or Purple Heart Medal.  Indeed, the claimed stressor is not consistent with the circumstances, conditions, and hardships of the veteran's service, and there is no competent, objective evidence on file to suggest otherwise.  Therefore, the Board concludes that he is not a combat veteran.  The Veteran does suggest, however, that he became a Prisoner of War during an active duty military assignment to Canada.  

A prisoner of war is a person who, while serving in the active military, naval or air service, is forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 C.F.R. § 3.1(y) (2011).  

The Veteran's contentions notwithstanding, there is no competent objective evidence on file to support his contentions that he was ever a prisoner of war.  In this regard, the Veteran tends to contradict himself.  For example, on his initial claim for compensation, VA Form 21-526 dated in August 2007, and on VA Form 21-526, received in July 2008, the Veteran responded in the negative, when asked if he had been a prisoner of war.  Moreover, it must be emphasized that the Veteran had peacetime service.  The Board is unaware of any hostilities between Canada and the United States during that time.  Finally, efforts to verify the Veteran's prisoner of war status through official channels, such the National Personnel Records Center, have met with negative results.  In sum, there is no competent objective evidence to show that the Veteran was ever forcibly detained or interned or being held by the government of Canada or any other nation during his time in service.  Therefore, he does not meet the VA criteria to have been considered a prisoner of war.  

Inasmuch as the Veteran did not participate in combat and inasmuch as he was not a prisoner of war, his lay testimony alone may not establish the incurrence of the claimed inservice stressor.  Therefore, the Veteran's stressor must be corroborated by credible supporting evidence that the claimed inservice stressor actually occurred.  

Although the Veteran reports being injected with mind-altering drugs in service and being brainwashed by Russian agents, the competent evidence of record does not corroborate his story.  The Veteran states that he did tell his chief mechanic of the incident in service but despite being asked to do so has not submitted a statement from him or any other individual who might have firsthand knowledge of the incident.  In this regard, the Board notes that the Veteran's wife is competent to report the Veteran's actions following his return from Canada.  However, she was not present and did not have firsthand knowledge of the stressor.  Therefore, her statement cannot verify that the claimed stressor actually occurred. 

Following his return from Canada, the Veteran reports that he was given the option of going to prison or being honorably discharged from the service.  Not only are such results generally incompatible, the Veteran's service personnel records clearly show that he requested and was given a hardship discharge, because he needed to earn more money to support his family.  While honorable, there is absolutely no competent objective evidence that the Veteran's discharge was related to any incident which took place in Canada.  Accordingly, his contentions in that regard tend to militate against his credibility.

For the foregoing reasons, the Board finds that the report of the Veteran's claimed stressor is not credible.  Absent competent, probative evidence that the claimed stressor actually happened, the Veteran does not meet the criteria for service connection for PTSD.  Therefore, service connection is not warranted, and to that extent, the appeal is also denied.

In arriving at the foregoing decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim. In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a psychiatric disorder, claimed as PTSD and depression, is denied.


REMAND

The Veteran also seeks entitlement to service connection for chronic myeloid leukemia.  He states that as an aircraft mechanic in service he was exposed to numerous toxic substances, including aviation gasoline.  He notes that benzene, a known carcinogen, is a component of aviation gasoline.  He maintains that developed chronic myeloid leukemia as a result of that exposure.  Therefore, he maintains that service connection is warranted.  

The Veteran's service personnel records show that his primary military occupational specialty was as an aircraft mechanic.  However, neither a job description nor his enlisted efficiency reports showing the Veteran's duties have been associated with the claims folder.  

The Veteran's service treatment records show that in January 1959, the Veteran awoke with a severe frontal headache, nausea, and vertigo.  It was noted that he had had a gas heater in his room all night.  A physical examination, including a neurologic evaluation, was negative.  The impression was possible carbon monoxide or carbon dioxide exposure and rule out central nervous system lesion.  It was noted that he kept his window closed at night with the gas heater on.  

During the Veteran's September 1959 service separation examination, it was noted that the Veteran had experienced a single dizzy spell due to a gas leak in his home.  The examiner reported that there were no complications or sequelae.  

In June 2010, the Veteran submitted an October 2003 report from the Chevron Corporation showing that aviation gasoline contains benzene, a known carcinogen.  It was noted that the repeated or prolonged breathing of benzene vapor had been associated with the development of chromosomal damage in experimental animals and various blood diseases in humans, including leukemia.

In August 2010, the Veteran's treating physician with the VA Hematology and Oncology Service stated that the Veteran's chronic myeloid leukemia could potentially be from exposure to fuel or hydrocarbon base products.  

To date, the Veteran has not been examined by VA to determine the nature and etiology of any chronic myeloid leukemia found to be present.  In view of the opinion of the Veteran's treating VA physician, such an examination is warranted.  

In light of the foregoing discussion, further development of the record is warranted.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Through official channels, such as the National Personnel Records Center, request the Veteran's enlisted efficiency reports.  
Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

2.  Through official channels, such as the Department of the Air Force, obtain a job description for the Veteran's primary military occupational specialty in 1959, aircraft mechanic.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a hematologic/oncologic examination to determine the nature and etiology of any blood disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If leukemia is diagnosed, the examiner must identify and explain the elements supporting the diagnosis. 

If leukemia is found, the examiner must render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) due to an incident in service, including, but not limited to, his exposure to fumes from a gas heater in January 1959 and/or his claimed exposure to aviation gas as an aircraft mechanic.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time, and place of the examination must be associated with the claims folder.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for chronic myeloid leukemia. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

As a case which has been advanced on the Board's docket, this claim must be afforded expeditious treatment.  Indeed, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


